OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                                 AUSTIN



Mnorrblr  E8oo :!altrr
Di8tXiOt AttOn8y
104th Judlolal DirtrIot.
Ibileno, mrar
per   Sirs                         opinion HO. O-6745
                                   Rot Thether an operator of any
                                        kind of wrohoarr, pub110 or




             Your Opin10~ request or r8oent
88 r0u0r8:




                            Issued by a pub110   rarehou8smn.~
                                                  'Nothing In thlr
                      oonatrued  to rpply to prlvete rarehoueer
      or to the lrrsw    of reoeIpt8  by their owner8 or mneger8
      under lxIrtIng lams, or to prohlblt pub116 marobou8emn
      from 188ulng 8uoh reoelptn 88 are nou Ir8ued by prlrete
      rerehouse!vm under lxl8ting lar8. Suob private warehouse
      reaeipt8 iroued by publio wrrebousenmn rhrll never Be
      writton on I form or bled  indiasting  that It 18 lamed
      from a publio werehound, but rhell, on the oontrary, be8r
      on its faoe, la large charao tore, the worda, 'not l pub-
      1Io werehou88 reoeIpt".*
FionOr8bltiES00 !','81ter
                       - pece 2

             'In the OFSO o? Klmbmll ldllltn~Ooq~prny ~8.
       oretine,170 SW (Zd) rt page 191, ths SUpl’OIUti Court,
       throw3 Ohlr? Jurtios JOmOB P. AleUndor, hrld In
       port 88 r0ii0wt
            “‘It iti rpprrent, we think, that  it W88  the in-
       tation O? thtiLS&i81@tlU8 to marsly prohibit tb
       I88urnoW o? 8 pub110 Worehouse reoelpt unless end
       until the proTI8ion8 o? the rtetuto hrre been oomplled
       with, rnd that the StatUb   was not  intendad to pro-
       hibit the oporrtlon OS 8 prlrrte Warehouse ruoh es
       ~88 operated by Booths MI11 end ElrTotor Oompony,
       Ino. The oontroot, theroforr, Was not Toid.)
            “The sU88tiOll 1 OIIl intOreSted in haTill& 8Mwertid
       by your department iti With reierenoe to .the question
       a? whether on operetor o? my kind of W8rahouse, pub-
       110 or prlrate, TIolate8 my orlminel low o? this State
       I? ha negleotr to glre the bond reierred    to  in Article
       5609 O? the ?eTiSOd  CiVil   StatUteS.*

           In answer to your luestion we 8re hrrewith enolosing
l                              d8liTerad
    oopy of Opinnion??o. O-1645,         by the Attorney Oenerlll
O? TWXati on November t9, 1959, uhloh holds, Inter 0110, (IS iol-
1OW83
            ** * +?Ie odrlrr thrt the rtrtutory low pro-
       ~14sr no penalty llthWr In the form o? 8 ?Ine or
       iarprlronmentfor irlluro to rile the bon4 oelled
       Sor ln Artloler 5661 and 5569, rupro, on the part
       of my portion,firm, or oorporrtlon, engaged In
       thtibUtiin~88 O? 8 p~b~I~~Warehou8eman and Of Storing
       property for hire.
               A 08rOrul
                    serroh o? the r tr tuterln8otsd slnoe the
4ste o? raid next-abOTa rmntlonod opinion ho8 OonTinoed US
that the hereinabo+e quoted haldine op. the qwtition of rlolo-
tiOn8 of the orlmIna1 low by pub110 warehou8enwn who fell to
.   -




        B~ortible -00   violtar - pa@   S




        file 8814 bonds iti 8180 OorWOt lt this tiW, whether             in
        rerpeot to 8 pub110 o r l prI+rti rerehouoemsn.

                                             yours   very truly




                                        -a
                                             Robert L.   Lattlmo~i    Jr-,    1
                                                               Aa8I8tont




                                                                              COMMn-rLK